Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
   
 Allowable Subject Matter
Claims 3, 6-7  and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Kasai” et. al. US 20150280404 A1. 
Regarding claims 1, Kasai teaches a laser module (see fig. 8, also all figs. 1-12), comprising: 
an optical fiber; n laser diodes LDi (i = 1, 2, ..., n) arranged in an order corresponding to a descending order of optical path lengths LOi of optical paths respectively extending from the laser diodes LDi to the optical fiber OF (clearly shown  in at least figs.4, 8-10); wherein the n laser diodes LDi respectively emit laser beams LB (clearly shown  in at least fig. 8); and n S-axis collimating lenses SLi  (SACi) respectively disposed in the optical paths to be distant from the respective laser diodes LDi and from the optical fiber OF(clearly shown  in at least figs. 4, 8),  
    PNG
    media_image1.png
    437
    778
    media_image1.png
    Greyscale
0

    PNG
    media_image2.png
    218
    403
    media_image2.png
    Greyscale

wherein  a distance from each of the laser diodes LDi to a corresponding one of the collimating lenses SLi, at least one of a collimation length LC1 and a collimation length LCn differs from a certain distance SL that is set with respect to each of the collimating lenses SLi, and the collimation length LC1 corresponds to a laser diode LD1 and the collimation length LCn corresponds to a laser diode LDn (clearly shown  in at least fig. 8, with collimation length LC1 and a collimation length LCn differs from a certain distance SL between LDi and SLi).  
  wherein each of the  laser diodes LDi and each of the S-axis collimating lenses SLi constitute a part of n unit optical systems which respectively couple the laser beams LBi and a laser beam propagated through the optical fiber (clearly shown  in at least fig. 8),
 a collimation length LCi is defined as a distance from each of the laser diodes LDi to a corresponding one of the S-axis collimating lenses SLi, 
at least one of a collimation length LC1 and a collimation length LC~ differs from the certain distance SL (clearly shown  in at least fig. 8, with collimation length LC1 and a collimation length LCn differs from a certain distance SL between LDi and SLi), such that the largest one of incident angles R,, at which rays of a laser beam LB1 or laser beam LB. enter the optical fiber, is reduced, and the collimation length LC1 corresponds to a laser diode LD1 and the collimation length LC corresponds to a laser diode LDn (see at least figs. 8, 4; wherein the convergence of the beam rays into the optical values are the same as that of the applicant with the maximum/larges values of the angle are converged/reduced in an angle(s)).  

Kaisai  further teaches the laser module is configured to have either even number (i.e., 10 shown in at least fig. 1) or an odd number (see parag. 0107, the number of the unit members can be reduced by 1 thus i.e., 9) of the unit optical systems. However, though, Kaisai is silent in explicitly stating that 
such that: 
		in a case where a total number of the unit optical systems is the odd number, a certain distance SL is defined as a collimation length LCi of a predetermined unit optical system whose optical path length LOi  is an intermediate value of optical path lengths among the unit optical systems, and 
		in a case where the total number is the even number, a certain distance SL is defined as a collimation length LCi of a predetermined unit optical system whose optical path length LOi is closest to an intermediate value of optical path lengths among the unit optical systems
		Nonetheless, it would have been obvious to an ordinary skill in the art when the invention was made to perceive that as shown in fig. 4 and 10, the optical path length LO5  from the emitter 5 through reflecting mirror M5 or in case if one unit such as no 1 or number 10 unit member is reduced to 9 member units then the optical path length LO5 would be closest to an intermediate value of optical path lengths among the unit optical systems.  And since such settings would produce predictable results and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Kasai and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Currently Amended) The laser module as set forth in claim 1, wherein 2Application No. 16/978,097Docket No.: 17213-186001 Amendment dated May 5, 2022 Reply to Office Action of February 9, 2022 the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi included in the predetermind unit optical system are parallel to one another or diverged after the rays have passed through the corresponding one of the collimating lenses SLi included in the predetermind unit optical system, and an S-axis collimating lens SL1 is disposed to satisfy SL < LC1 (see at least figs. 8-9 with 1-2, and at least pa. 0040 and 0080-0081, 0131-0132 would satisfy SL < LC1.).   
 4. (Currently Amended) The laser module as set forth in claim 2 [[1]], wherein an S-axis collimating lens SLn is disposed to satisfy LCn< SL (see fig. 8, if SL is distance between LD6 and FAC6 that of the distance between any of the LD7 to LD10 and their corresponding lens would satisfy LC. < SL).  
5. (Currently Amended) The laser module as set forth in claim 1, wherein the certain distance SL is set such that optical paths of rays of a laser beam emitted from each of the laser diodes LDi included in the predetermind unit optical system are converged after the rays have passed through the corresponding one of the collimating lenses SLi included in the predetermind unit optical system, and an S-axis collimating lens SL~ is disposed to satisfy SL < LCn (clearly shown in at least fig. 8, convergence to the fiber OF same as that of the applicant to satisfy this limitation).   
8. (Previously Presented) The laser module as set forth in claim l, further comprising: n mirrors Mi that are respectively disposed in the optical paths extending from the laser diodes LDi to the optical fiber, wherein each of the mirrors Mi is (i) distant from a corresponding one of the laser diodes LDi and from the optical fiber and (ii) disposed between a corresponding one of the collimating lenses SLi and the optical fiber, and each of the mirrors Mi is disposed to bend, at a predetermined angle, a corresponding one of the optical paths extending from the laser diodes LDi to the optical fiber (see at least figs. 8 along with figs. 1-3 and 8, each mirror is bending the light).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Kasai” et., as applied in rejection of claims 1-8, above, and further in view of Applicant’s Admitted Prior Art (see fig. 7 and related paragraphs). 
Regarding claim 9, Kasai further teaches a substrate S that has a mounting surface S on which the laser diodes LDi, the collimating lenses SLi are mounted, wherein the mounting surface S includes n sub-mounting surfaces SSi having a step-like configuration in which heights of the sub-mounting surfaces SSi descend toward the optical fiber (clearly shown in at least fig b, on each of the sub-mounting surfaces SSi, a corresponding one of the laser diodes LDi, a corresponding one of the collimating lenses SLi, and a corresponding one of the mirrors Mi are mounted. However, Ksai does not explicitly expressly teach that the above stepped sub-mount of mounting surface S include the mirrors Mi.  Nonetheless, in parag. 0106 with regard to fig. 10, Kasai states that the mirrors Mi can be “mounted on respective sub-mounts that differ in length in the y-axis direction which is similar to the steps depicted in fig. 10b.  Thus, though such limitation is arguably obvious to an ordinary skill in the art when the invention was mad to dispose the mirrors on the same sub-mounting surface SSi, nonetheless, for clarity purpose such arrangement of the LDi, collimating lenses SLi and the mirrors Mi is conventional as admitted by the applicant as prior art (see Fig. 7), and thus one of an ordinary skill in the art when the invention was mad cold easily modify the Kasai arrangement of these optical devices on the sub-mount S as shown in fig. 7, in order to optimize optical alignment of these optical devices.     


Response to Argument
	
Applicant’s argument filed on  9/29/22 have been fully considered but they are not persuasive. Applicant asserts that Kasai fails to disclose or suggest "at least one of a collimation length LC1 (i.e., the distance from the laser diode LD1 to the S-axis collimating lens SL1) and a collimation length LCa (i.e., the distance from the laser diode LDa to the S-axis collimating lens SLa) differs from the certain distance SL," as required by above limitations (i) and (iii).
             And then applicant states that Kasai discloses a LD module 1 that comprises LD chips and F-axis collimating lenses and functions to convert input beams emitted from the LD chips and propagating in a z-axis positive direction into output beams propagating in a substantially x-axis negative direction. See Kasai, para. [0034]; FIG. 1. Thus, offset amounts of the F-axis collimating lenses are set differently from the collimating lenses SLi required by above limitations. 
                 Applicant further states  Kasai is also silent with respect to the certain distance SL required by above limitation (ii)-(iii). Indeed, although Kasai discloses setting an offset amount of F-axis collimating lens from a predetermind position, the predetermind position is “a position at which the F- axis collimating lens FACi exhibits a function of parallelizing (collimating) a divergence, in an F- axis direction, of a beam of laser light emitted from the LD chip LDi.” See id. at para. [0080].
                  Examiner responds that  he drawings such as 4, -810 are part of the disclosure and just because the Kasai is silent on a limitation does not mean that he fails to disclose the feature and functionality of the claimed invention.  Note that the examiner has interpreted all the claimed limitations in the light of the applicant’s specification and that the same features would have the same functionality.  The Examiner further states that the applicant appears to insert method steps and/or functional limitations without changing the scope of claim 1 without any  tangible limitations  that would differentiate physical differences between the claimed invention and that of the cited prior art.    

      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883